In Prohibition. Respondent shall file a responsive pleading pursuant to S.Ct.Prac.R. 12.04 no later than 5:00 p.m. on Monday, September 25, 2017. If respondent files a responsive motion, relator’s response to the motion shall be filed no later than 5:00 p.m. on Thursday, September 28, 2017.
No requests or stipulations for extension of time to file a responsive pleading shall be permitted, and the clerk of court shall refuse to file any requests or stipulations for extension of time to file a responsive pleading.